Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Receipt of Remarks/Amendments filed on 03/23/2022 is acknowledged. Claims 1, 5-8 are pending in this application. Claims 2-4 are cancelled.  Claims 1, 6, and 8 are amended. Claims 1, 5-8 are presented for examination on the merits for patentability. NOTE: The Remarks, received on 03/23/2022, indicate in the first sentence that Claims 1-8 are pending in the present application.  This is incorrect because Claims 2-4 are cancelled. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Priority
This application 16962328, filed 07/15/2020 is a national stage entry of PCT/IB2018/060690, with an International Filing Date of 12/28/2018, and claims foreign priority to 201831001974, filed 01/17/2018.
Modified Rejections as Necessitated by the Amendment filed on 03/23/2022 
Claim Interpretation
Per the instant specification, the term "locus" is interpreted by the Examiner to mean the vicinity of a desired crop in which weed control, typically selective weed control is desired, and includes the vicinity of desired crop plants wherein the weed infestation has either emerged or is yet to emerge (p. 7, lines -14).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant Claims
Applicant claims a herbicidal combination consisting of: a) carfentrazone ethyl; b) glufosinate, glufosinate-p, a salt or ester thereof;, and c) imazethapyr, and at least one agrochemically acceptable excipient; wherein the composition is solid in the form of dusts, granules, water-dispersible granules, microcapsules or wettable powders,  or liquid  in the form of emulsifiable concentrates, solutions, emulsions or suspensions, or ZC formulations; wherein the herbicide is applied to locus.
Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ezell et al. (SFA ScholarWorks, 2010, cited in the Written Opinion), hereinafter Ezell, in view of Dayan et al. (Pesticide Science 51.1, 1997), hereinafter Dayan, and Barnes et al. (Frontiers in Plant Science, 2017), and as evidenced by Chopper GEN2 (US EPA Pesticide Registration), and Razor Pro (NuFarm).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ezell expressly teaches the application of a combination of carfentrazone with imazapyr and glyphosate to control natural pine seedlings. Study areas are pine regeneration areas that were covered with herbaceous and woody vegetation of undesirable species. A total of eight herbicide treatments were applied at each site by aerial spray simulation using CO2-powered sprayers at a spray volume of 10 gallons per acre, indicating liquid solution or emulsion application (p. 125, Abstract and Methods). Ezell shows that the combination of carfentrazone with imazapyr and glyphosate provided control for larger pine seedlings (Table 2). 
Ezell teaches Chopper EC (emulsifiable concentrate), which comprises imazapyr with excipients, as evidenced by Chopper GEN2. Ezell teaches Razor® Pro, which comprises surfactant-loaded liquid glyphosate formulation, as evidenced by Razor® Pro. Therefore, the combination of Chopper EC, Razor® Pro and carfentrazone necessarily have excipients.
Thus, the features of Claims 1 and 5-8 are rendered obvious by Ezell.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Ezell teaches carfentrazone, imazapyr and glyphosate, but does not expressly teach carfentrazone ethyl, glufosinate, or imazethapyr. 
Dayan cures the deficiency of Ezell by teaching that carfentrazone and carfentrazone-ethyl are both potent inhibitors of protoporphyrin oxidase (Abstract). Dayan recites carfentrazone-ethyl is a post-emergence herbicide which is more active than sulfentrazone (Introduction, 1st paragraph; Section 3.3). Dayan teaches the herbicidal activities of carfentrazone-ethyl and its fee acid form to be similar, showing a little higher for carfentrazone-ethyl compared to carfentrazone for ivyleaf morningglory (Fig. 2). 	
Masters is in the same field of endeavor and teaches that imidazolinone herbicides AC 263,333, imazapyr, and imazethapyr were used successfully as weed management strategy to improve establishment of native perennial grasses on cropland, while decreasing the prevalence of invasive exotic weeds (Abstract; p. 393, last paragraph L. Col. to p. 394, 1st paragraph L. Col.). Masters teaches that the imidazolinone herbicides’ performance varied by site, time of application, and rate of application. For instance, little bluestem herbage mass was less where imazapyr at 70 g/ha was applied compared to pre-treatment with imazethapyr at 70 g/ha (p. 397, L. Col., 1st paragraph; Table 2). Imazethapyr at 70 g/ha pretreatment consistently resulted in greater stand frequency and herbage mass of each grass species studied at Mead site, compared to untreated grasses (Table 1). Imazethapyr at 70 or 110 g ai/ha applied at planting resulted in stands of big bluestem and little bluestem that were similar or superior to stands established where atrazine was applied; Establishment of selected forbs was improved by PRE treatment with AC 263,222 or imazethapyr at 70 g ai/ha. (Abstract; p. 396, R. Col., 2nd paragraph). Masters generally teaches that imidazolinone herbicides improved establishment of selected native warm-season forage grasses, with imazethapyr pretreatment resulting in stands of big bluestem and little bluestem that were similar or superior to stands established where atrazine was applied. However, seedling grasses were found susceptible to imazapyr, which could limit its use during native grass establishment (p. 397, R. Col., 3rd paragraph).
Regarding the glufosinate feature instantly claimed, Barnes cures the deficiency of Ezell by teaching that glufosinate is useful as an alternative herbicide when controlling glyphosate-resistant (GR) weed. Barnes teaches the post emergence application of glufosinate alone or with other herbicide, i.e. imazethapyr, acetochlor, or metolachlor in controlling GR common ragweed in glufosinate-resistant soybean (Abstract). Barnes report that application of glufosinate controlled GR common ragweed density at soybean harvest, securing soybean yield. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dayan with that of Ezell and use carfentrazone-ethyl to replace the carfentrazone of Ezell as both the free acid and ester forms are potent inhibitors of protoporphyrinogen oxidase inhibitors.  One would choose carfentrazone-ethyl depending on the plant to be treated, if a slight difference in activity is known as shown by Dayan. In this case, Dayan has already shown that carfentrazone-ethyl is useful as successful herbicide, similar to carfentrazone free acid. Therefore, there is a reasonable expectation of success.  The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Masters with that of Ezell and use imazethapyr to replace the imazapyr of Ezell as Masters teaches both imidazolinone herbicides to be useful in establishing native grasses on cropland, reclaiming leafy spurge-infested rangeland, and improving establishment of selected forb, while decreasing the invasive exotic species.  One would choose imazethapyr application depending on the plant to be treated, site, rate of application, and time of treatment as taught by Masters. For instance, imazethapyr would be chosen over imazapyr when growing warm-season forage bluestem seedlings, which Masters has taught to be susceptible to imazapyr. 
Barnes comprehends that glufosinate is an alternative herbicide useful in glyphosate-resistant weeds. Barnes comprehends the combination of glufosinate and imazethapyr as herbicide treatment. As such, a skilled artisan would use the teachings of Barnes, replacing glyphosate with glufosinate in the herbicidal combination taught by Ezell, Dayan, and Masters, before the effective filing date, if using herbicidal combinations under conditions wherein there are glyphosate-resistant weeds. One would be motivated to do so with reasonable expectation of success when managing weeds in crop fields, e.g. soybean, because Barnes has shown that glufosinate alone or in combination with other herbicides are able to control GR common ragweed and generate soybean yield with high profit margins (Abstract). 
In the above cases, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. See MPEP 2143.  
The similarity between the chemical structures and properties of carfentrazone ethyl vs. carfentrazone, glufosinate vs. glyphosate, and imazethapyr vs. imazapyr are sufficiently close that one of ordinary skill in the art would have been motivated to utilize the claimed compounds, substituting those taught by Ezell, in searching for new and improved combination of herbicides, whether it be for pine seedling control because Ezell has taught that its treatment does not provide operationally acceptable level of control on pine seedlings, or in treating other weeds. The intended use is not limiting. While the addition of carfentrazone did not significantly improve pine control that is useful on an operational level, overall, it provided some assistance in control of natural pines (p. 126, R. paragraph). Therefore, a skilled artisan would be motivated to improve upon the teachings of Ezell starting with similar compounds that are known to have the same mechanism of action. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to substitute one known element for another to obtain the compounds of the present invention with predictable results.  Known work in the same field may prompt variations of it for use in the same field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  


Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (PL 217250 B1, Machine Translation from IP.com), hereinafter Hacker, in view of Bararpour et al. (Weed Control Programs in Arkansas Grain Sorghum, University of Arkansas Poster), hereinafter Bararpour, and Johnson et al. (Weed Technology, 2014, 28:10–18), hereinafter Johnson.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hacker relates the herbicide combinations (A)+(B) would have (A) selected from a group that includes (A1) glufosinate(salts) and allied compounds and (A3) imidazolinones such as imazethapyr etc. and (B) is one or more herbicides from the group of compounds consisting of (B0) one or more herbicides structurally different from (A) and/or which can be selectively used in cereals particularly against monocotyledonous weeds, against monocotyledonous and dicotyledonous weeds, with an effect on both the foliage and the soil and/or wherein the cereal cultures exhibit tolerance in relation to herbicides (A) and (B), optionally in the presence of safeners (Abstract).
Hacker describes the invention of a combination of imidazolinone and carfentrazone herbicides for controlling harmful plants in cereal crops including wheat, barley, rye, oats and the corresponding special varieties such as triticale (p. 2, 1st paragraph). Hacker teaches that imidazolinone herbicides inhibit the enzyme acetolactate synthase (ALS), and the inhibit protein synthesis in plants, effective when applied through soil or through the leaves (p. 4, top half). Hacker also teaches that carfentrazone is a protoporphyrinogen oxidase (PPO) inhibitor, and  belongs to a group of herbicides with a selective effect in cereals against harmful monocotyledonous and dicotyledonous plants, mainly against dicotyledons, and that this group act primarily through the leaves (p. 4, bottom half). 
Importantly, Hacker relates that when herbicides of the type (A) + (B) are used together, there is a superadditive (synergistic) effect, which allows the reduction of the application rate, the control of a wider spectrum of broadleaf and grass weeds, faster occurrence of the herbicidal action, longer duration of action, better control of harmful plants with only one or few application treatments, as well as the extension of the application period; The use of these agents also partially reduces the content of harmful substances such as nitrogen or oleic acid in the crops ((p. 5, 2nd to last paragraph).
Hacker expressly claims the herbicide composition wherein (A) is imazethapyr or a salt thereof and (B) is carfentrazone ethyl, and the application together with adjuvants applied to plants, seeds, or cultivated soil (Claims 1, 2, and 5-7), thereby expressly teaching multiple elements in instant Claims 1 and 5-6.
Regarding Claims 7 and 8, Hacker teaches that the compositions can be in the form of mixed preparations of the two components, optionally together with other additives or auxiliaries, which preparations can then be diluted with water in a known manner before use and in so-called tank mixes produced by diluting separately formulated or partially formulated ingredients with water. The compositions may be formulated as wettable powders (WP), emulsifiable concentrates (EC), aqueous solutions (SL), emulsions (EW) such as oil-in-water and water-in-oil, spray solutions or emulsions, oil-based or water, suspension emulsions, dusts (DP), mortars, granules for application to the soil or spreading, water-dispersible granules (WG), ultra-low-volume formulation (ULV), microcapsules or waxes. Formulation aids such as surfactants and other excipients may be incorporated (entire p. 7 to 6th paragraph of p. 8).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Hacker does not expressly teach the combination of imazethapyr, carfentrazone ethyl and glufosinate. However, Hacker comprehends that component (A) may be selected from the group which includes imazethapyr and glufosinate and their salts.  
Johnson cures the deficiencies of Hacker. Johnson teaches the combination of glufosinate with imazethapyr or imazamox followed by clethodim plus glufosinate in controlling johnsongrass, noting that different mechanism of action are involved in the herbicide program, thereby offers a highly effective resistance management strategy (Abstract). Johnson relates that johnsongrass is one of the most problematic weeds infesting row crops (Introduction, 1st paragraph).  Johnson also teaches that repeated use of a single mechanism of action (MOA), use of reduced rates, and application of herbicides to weeds that are too large contribute to the evolution of resistance; glyphosate-resistant johnson grass have been noted across the United States (p. 11, L. Col., 1st and 2nd paragraphs). Johnson recognizes that glufosinate provides effective control of a broad spectrum of weeds, but effective control of johnsongrass would require additional herbicides because of the inability of glufosinate to adequately translocate belowground to the reproductive structures (p. 11, L. Col., 3rd paragraph to R. Col., 1st paragraph). Johnson shows that clethodim in combination with glufosinate applied 6 weeks after emergence (WAE) improved johnsongrass control with herbicide programs containing imazamox or imazethapyr in the first post emergence (POST) application (Table 3; p. 17, L. Col., 2nd paragraph).
Bararpour supports Johnson by teaching different weeds afflicting one of the most important cereal crops, grain sorghum (1st column, Introduction). Bararpour names johnsongrass as one of the six most troublesome weeds affecting grain sorghum crop. 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Hacker comprehends the combination of broad spectrum herbicide glufosinate or imazethapyr in combination with carfentrazone ethyl as weed herbicide for protecting cereal crops. Johnson recognizes the application of glufosinate alone or in combination with other herbicides to glyphosate-resistant johnsongrass.  Johnson comprehends the importance of having a variety of mechanism of actions involved in an herbicidal program in order to prevent development of resistance.  Specifically, Johnson successfully utilized the combination of glufosinate with imazethapyr followed by clethodim plus glufosinate in controlling johnsongrass, which Bararpour teaches to be one of the most troublesome weeds affecting cereal crops.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Hacker with Bararpour and Johnson and use glufosinate in combination with carfentrazone ethyl and imazethapyr when applying to glyphosate-resistant johnsongrass. One would have been motivated to do so because Hacker has taught that the combination of imazethapyr with carfentrazone ethyl to be useful in controlling harmful weeds in cereal crops, and contemplated the combination of glufosinate with carfentrazone ethyl; additionally, Johnson has shown that the combination of imazethapyr with glufosinate controlled johnsongrass in a highly effective manner; Bararpour strengthens the motivation by teaching that johnsongrass is a troublesome weed afflicting cereal crops. One skilled in the art would try to add to Hacker’s teaching the combination of glufosinate with imazethapyr or imazamox recited by Johnson as a person with ordinary skill has good reason to pursue known options within his or her technical grasp and therefore also try imazethapyr in controlling johnsongrass. One would be motivated to do so because Johnson has taught that the combination is an effective strategy in controlling johnsongrass. See MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ2d 1385 (Supreme Court 2007).

Obviousness is established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments: 
Applicant argues against the 103 rejection over Ezell in view of Dayan.  Applicant appears to suggest that the amendment of the claim language to “consisting of carfentrazone ethyl glufosinate or glufosinate-P and their salts and esters; and imazethapyr” overcomes the rejection, which the Applicant states are limitations not found in Ezell, and that Ezell’s objective is to control natural pine seedlings in forest site, and that none of the treatments comprising carfentrazone were effective (p. 5, 2nd paragraph,  and p. 6, 3rd and 4th paragraphs). Applicant further states that Dayan use carfentrazone ethyl in soybean and there is no guidance to combine its teaching. 
In response, the Examiner first notes that the rejection is one of obviousness and not anticipatory.  The claims are rejected on the well-established principle that compounds of sufficient structure similarity are prima facie obvious even in the absence of a teaching to modify.  MPEP 2144.09.   “Compounds [. . .] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”   	Additionally, as further motivation, it was known in the art at the time of the invention that carfentrazone ethyl act similarly to carfentrazone as is made obvious by Dayan (Fig. 2). Furthermore, the specification of the present invention fails to disclose any data in which to compare the effectiveness of the compounds of the present invention for herbicidal activity over those of the prior art.  Therefore, the claimed invention of the instant application would have been obvious to one skilled in the art at the time of the invention.  
  The similarity between the chemical structures and alleged properties of carfentrazone ethyl vs. carfentrazone, glufosinate vs. glyphosate, and imazethapyr vs. imazapyr are sufficiently close that one of ordinary skill in the art would have been motivated to utilize the claimed compounds, substituting those taught by Ezell, in searching for new and improved combination of herbicides, whether it be for pine seedling control because Ezell has taught that its treatment does not provide operationally acceptable level of control on pine seedlings, or in treating other weeds such as those described by Dayan. With regards to the allegation that there is no guidance on the on how to combine carfentrazone-ethyl in order to have a composition of the claims, nor any suggestion that composition may be synergistic for treating a wide variety of weeds, the Examiner disagrees. Ezell teaches that only the treatments containing glyphosate (Treatments 4-7) provided levels of control which could be considered acceptable, and while the addition of carfentrazone did not significantly improve pine control that is useful on an operational level, overall, it provided some assistance in control of natural pines (p. 126, R. paragraph). Therefore, a skilled artisan would be motivated to improve upon the teachings of Ezell. As a start, the ordinary artisan would have been motivated to simply substitute one known element for another to obtain the compounds of the present invention with predictable results.  Known work in the same field may prompt variations of it for use in the same field based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  (Id.)
With regards to the argument that Ezell’s objective is to control natural pine seedlings in forest site, nothing precludes the use of the composition of the prior art Ezell in view of Dayan as instantly claimed (see MPEP 2112.02(II), nor does the recitation impart any structural characteristic that would distinguish it from the prior art composition.  "It is not invention to perceive that the product which others had discovered had qualities they failed to detect". See 67 USPQ 155, 326 US 242, 249 (1945). In the instant case, the intended use does not create a structural difference and the body of the claim does not depend on the intended use for completeness but rather can stand alone. Consequently, the intended use is not limiting.  
Applicant claims unexpected superior results against a variety of weeds (p. 5, 3rd and  4th paragraphs). Applicant cites the Examples, Tables 1 and 2 of the specification, alleging synergistic effect on weed control on a variety of target weeds by the combination of compounds vs. individual compounds.
In response, the Examiner does not find the results of sufficient weight to overcome the rejection of record. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. An unexpected property or result must actually be unexpected and of statistical and practical significance. The burden is on the Applicant to establish the results are in fact unexpected, unobvious, and of statistical and practical significance. See MPEP 716.02. In the instant case, it does not appear that multiple experiments were performed, as there are no data presented with standard deviation. The Examiner cannot properly evaluate the data and ascertain if the data presented is statistically significant without the expected standard deviation; Without knowing the significance of the difference between two or more experiments, which could have conflicting results, one cannot ascertain the unexpectedness of the results. Furthermore, no comparison data are shown wherein combinations of two herbicides at a time are tested, therefore the Examiner cannot ascertain the degree of synergism which arises from the three components vs. two components.  Importantly, Hacker has already noted the synergism between imazethapyr/glufosinate with carfentrazone ethyl. As such, the argument with regards to unexpected and superior results is deemed unpersuasive.
Applicant argues the evidentiary arts Chopper Gen2 and Razor Pro.
The Applicant is reminded that evidentiary arts are relied upon to support the reference/prior art in defining describing the limitations but, by themselves, are not meant to anticipate or make the claims obvious. 
Applicant argues that Masters and Barnes do not teach the combination of the instant claims or its synergistic effect.  
In general, the Applicant appears to analyze the references individually. The Examiner reminds the Applicant that the rejection is one of obviousness and not anticipation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The secondary arts are relied on for their modification of the primary references. A skilled artisan will be able to put the teachings of these pieces together, adding the secondary arts to Ezell. See MPEP 2141.03. Cf KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420-21 (2007) (explaining that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). Applicant admits that Masters teach imazethapyr to control weed; Applicant admits that Barnes teaches glufosinate in tank-mixture with imazethapyr; Applicant recognizes that Dayan discusses the use of carfentrazone-ethyl. The Applicant is reminded that a person with ordinary skill in the art is "a person of ordinary creativity, not an automaton," and "in many cases ... will be able to fit the teachings of multiple patents together like pieces of a puzzle"). Thus, the references combined teach, either expressly or inherently implied, each and every limitation of the instant claims.
Applicant argues the 103 rejection over Sato in view of Johnson. Applicant remarks that Johnson teaches multiple rates of glufosinate singly or with flumioxazin; the sequential applications with clethodim with glufosinate, and other combinations with fomesafen and S-metolachlor; the combination with fomesafen, glufosinate, imazamox, and clethodim; the combination with fomesafen, glufosinate, imazethapyr, and clethodim, etc. None contains carfentrazone-ethyl in any combination, and teaches that the most effective combination includes clethodim or that clethodim is applied in sequential application. 
Applicant’s arguments regarding Sato have been considered but are moot because the new ground of rejection does not rely on this reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  	The arguments with regards to Johnson’s teachings are unpersuasive. The Applicant is again reminded that the secondary art, i.e. Johnson, modifies the primary art, which is Hacker in the above rejection. Hacker comprehends the combination of broad spectrum herbicide glufosinate or imazethapyr in combination with carfentrazone ethyl as weed herbicide for protecting cereal crops. Johnson recognizes the application of glufosinate alone or in combination with other herbicides to glyphosate-resistant johnsongrass.  Johnson comprehends the importance of having a variety of mechanism of actions involved in an herbicidal program in order to prevent development of resistance.  Specifically, Johnson successfully utilized the combination of glufosinate with imazethapyr followed by clethodim plus glufosinate in controlling johnsongrass, which Bararpour teaches to be one of the most troublesome weeds affecting cereal crops. Whether Johnson teaches other herbicidal combinations or that clethodim is used afterwards is not germane to the argument.  The fact remains that Johnson teaches glufosinate with imazethapyr combination and that Johnson teaches the importance of combining different herbicides that have distinct mechanism of action to control weed such as johnsongrass. 


	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616